DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on June 17, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on March 3, 2021 is acknowledged.  The traversal is on the ground(s) that examiner has not properly shown a burden.  This is not found persuasive because Examiner outlined the specific mutually exclusive (a.k.a. the distinctive) features of 1) mechanical adjustment vs. 2) variable index vs. 3) birefringence to change single/directional mode vs. 4) a switchable diffuser vs. 5) diffractive backlight to change single/directional mode.  These features encompass at least two burdensome reasons (only one is required MPEP 808.02) as 
	The divergence of subject matter and requiring different fields of search are self-evident from the description of the species. For example, searching a diffractive backlight is not a search for a birefringent lenticular sheet.  Similarly a diffractive backlight is divergent from a birefringent lenticular sheet.
	The species meet the following burden requirements as discussed on pages 2 and 3 of the restriction requirement, specifically:
	1) vs. 2) meets both ii) and iii) - i.e. mechanical lens vs. variable index lens meet two burden requirements: separate status in art AND different field of search
	1) vs. 3) meets both ii) and iii) - i.e. mechanical lens vs. variable index lens meets two burden requirements: separate status in art AND different field of search
	1) vs. 4) meets both ii) and iii) - i.e. mechanical lens vs. switchable diffuser meets two burden requirements: separate status in art AND different field of search
	1) vs. 5) meets both ii) and iii) - i.e. mechanical lens vs. switchable diffraction meets two burden requirements: separate status in art AND different field of search
	2) vs. 3) meets both ii) and iii) - i.e. variable index lens vs. birefringent lens meets two burden requirements: separate status in art AND different field of search
	2) vs. 4) meets both ii) and iii) - i.e. variable index lens vs. switchable diffuser meets two burden requirements: separate status in art AND different field of search
	2) vs. 5) meets both ii) and iii) - i.e. variable index lens vs. diffraction meets two burden requirements: separate status in art AND different field of search
AND different field of search
	3) vs. 5) meets both ii) and iii) - i.e. birefringent lens vs. diffraction meets two burden requirements: separate status in art AND different field of search
	4) vs. 5) meets both ii) and iii) - i.e. switchable diffuser vs. diffraction meets two burden requirements: separate status in art AND different field of search
	In other words, all the requirement have been met: A) distinction and B) burden.
The requirement is still deemed proper and is therefore made FINAL.
  
Claims 2-8, 13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 3, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12 and 14-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yun et al. (US 2007/0195409 - Yun).
As to claim 1, Yun teaches an apparatus comprising a backlight (Yun Fig. 10 - 300; para. [0095]), a color filter disposed in front of the backlight along a viewing direction, the color filter comprising a plurality of pixels at a first spacing along a first axis (Yun Fig. 10 - 440, 442; para. [0100]), and a lenticular layer disposed in front of the backlight (Yun Fig. 10 - 100; Fig. 4 - 140, 130; para. [0041]), the lenticular layer comprising a section of material having a first index of refraction, a first, substantially flat side, and a second side defining a lenticularly patterned cross section along the first axis (Yun Fig. 4 - 140; Fig. 5 - 140; para. [0041], [0044]), the lenticularly patterned cross section comprising lens elements repeating at a second spacing and directing light originating from the backlight in two or more directions (Yun Fig. 4 - 140; Fig. 5 - 10, 20; Fig. 6 - 10; Fig. 11).
	As to claim 9, Yun teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Yun further teaches a cover layer (Yun Fig. 5 - 130) comprising a first side contacting the lenticular layer along the second side of the lenticular layer (Yun Fig. 5 - lower side of (130) contacting (140)), and a second side, the second side of the cover layer being substantially flat and parallel with the first side of the lenticular layer (Yun Fig. 5 - top side of (130)), the cover layer having a second index of refraction (Yun para. [0056]), wherein the lenticular layer has a variable index of refraction, the variable index of refraction covering a range of values which includes the first index of refraction and the second index of refraction (Yun Figs. 5, 6 - para. [0044], [0056]).
	As to claim 10, Yun teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Yun further teaches the lenticular layer comprises a 
	As to claim 11, Yun teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Yun further teaches a value of the index of refraction of the lenticular layer has a higher value at a first point on the first axis than at a second point (Yun Figs. 5, 6 - i.e. in different states, the index of refraction changes such that at there is a higher index at a first point (e.g. Fig. 5) than at a second point (e.g. Fig. 6)).
	As to claim 12, Yun teaches a method of providing a display (Yun Figs. 4-6, 10), the method comprising at a display apparatus, the display apparatus comprising a backlight (Yun Fig. 10 - 300), a color filter disposed in front of the backlight along a viewing direction (Yun Fig. 10 - 440, 442; para. [0100]), the color filter comprising a plurality of pixels repeating at a first spacing along a first axis (Yun Fig. 10 - 440, 442; para. [0100]), a lenticular layer having an adjustable index of refraction, adjusting the index of refraction of the lenticular layer to provide a directional display (Yun Fig. 10 - 100; Fig. 4 - 140; para. [0044]), and adjusting the index of refraction of the lenticular layer to provide a single display (Yun Figs. 5, 6 - 140; para. [0044]), wherein the lenticular layer is disposed in front of the backlight (Yun Fig. 10 - 100, 300), and comprises a first, substantially flat side, and second side defining a lenticularly patterned cross section along the first axis (Yun Fig. 4 - 130, 140; Fig. 5 - 130, 140; 
	As to claim 14, Yun teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Yun further teaches adjusting the index of refraction of the lenticular layer by repositioning a plurality of refractive particles within the lenticularly layer (Yun Figs. 5, 5 - 140; para. [0044], [0072]).
	As to claim 15, Yun teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Yun further teaches adjusting the index of refraction of the lenticular layer within a first portion of the lenticular layer to create a first region providing a directional display (Yun Fig. 5; para. [0044], [0056]), and adjusting the index of refraction of the lenticular layer within a second portion of the lenticular layer to create a second region providing a single display (Yun Fig. 6; para. [0044], [0071]).
	As to claim 16, Yun teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Yun further teaches in a single display mode of operation, adjusting an index of refraction of a second layer to match the index of refraction of the lenticular layer (Yun Fig. 6; para. [0071]), and in a directional display mode of operation, adjusting the index of refraction of the second layer of the lenticular layer to differ from the index of refraction of the lenticular array (Yun Fig. 6; para. [0071]), wherein the second layer comprises a first side contacting the lenticular layer along the second side of the lenticular layer, and a second side, the second side of the second layer being substantially flat and parallel with the first side of the lenticular layer (Yun Figs. 5, 6 - 130, 140).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhu et al. (US 2020/0218084); Pijlman et al. (US 9,778,470); Bae et al. (US 2012/0249537); Nomura et al. (US 5,493,427); Hashimoto et al. (US 7,474,466); Hamagishi (US 7,623,188); Zheng et al. (US 8,223,279); Hamagishi (US 7,733,569); Kim et al. (US 8,300,206); Yun et al. (US 8,330,806); Baek et al. (US 8,659,739); Koshiishi et al. (US 8,922,893); Baek et al. (US 9,019,449); Cho et al. (US 9,300,948); Lin (US 9,482,873); Lin et al. (US 9,804,294); Mather et al. (US 9,599,874); Chen (US 8,564,874) are cited for showing display devices with lenticular arrays that direct light in two or more directions.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 10, 2021